NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ELENA ERICKSON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-71
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

John B. Baez of Law Offices of John B.
Baez, Sarasota, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and KELLY and ATKINSON, JJ., Concur.